internal_revenue_service number release date index number ------------------------------ --------------------------------------------- ---------------------------------- ------------------------ ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number ---------------------- refer reply to cc ita b01 plr-110218-18 date date taxpayer cpa date date date year ------------------------------------------------- ---------------- --------------------------- ------------------------ ------------------------ ------- dear ---------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to change its method_of_accounting under sec_446 of the internal_revenue_code sec_1_446-1 of the income_tax regulations and the automatic consent procedures of revproc_2015_13 for the tax_year ending on date facts taxpayer is a domestic c_corporation that along with its subsidiaries files a consolidated federal_income_tax return taxpayer uses a calendar taxable_year and it uses an accrual_method as its overall_method_of_accounting taxpayer timely filed form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns providing taxpayer an extension until date to file its federal_income_tax return for the year taxable_year taxpayer engaged cpa to prepare its federal_income_tax return for year taxpayer plr-110218-18 also instructed cpa to file a form_3115 application_for change in accounting_method to change taxpayer’s and a wholly owned subsidiary’s method_of_accounting for certain prepaid insurance premium costs under sec_1_263_a_-4 pursuant to the automatic consent procedures in revproc_2015_13 and revproc_2017_30 starting with year section of revproc_2015_13 requires a taxpayer using the automatic consent procedures for a change in method_of_accounting to attach a completed form_3115 to the taxpayer’s timely filed including extensions original tax_return for the year_of_change cpa represented to taxpayer that it would file taxpayer’s form_1120 and form_3115 before the extended due_date of taxpayer’s return prior to year cpa had timely filed taxpayer’s federal and state_income_tax returns for the previous five years on date three days before the extended due_date for taxpayer’s return cpa provided taxpayer with a completed return with form for taxpayer to review the same day taxpayer informed cpa that it had completed its review and instructed cpa to file the return and form_3115 due to an unusual series of events cpa could not e-file taxpayer’s form_1120 and form_3115 for the year at issue until one day following the extended due_date of date however cpa did file a duplicate copy of taxpayer’s form_3115 with the irs in covington ky on date as required by section a i of revproc_2015_13 cpa advised taxpayer that its original form_3115 was not timely filed and that its change in accounting_method did not comply with the automatic consent requirements in revproc_2015_13 and revproc_2017_30 cpa advised taxpayer that it may be eligible for relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations and taxpayer engaged cpa to prepare a request for such relief law revproc_2015_13 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its method_of_accounting under sec_446 and the regulations thereunder section a i of revproc_2015_13 provides that a taxpayer changing an accounting_method pursuant to revproc_2015_13 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the internal_revenue_service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change plr-110218-18 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 further provides that an election includes a request to adopt change or retain an accounting_method sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or plr-110218-18 iii uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i ii iii iv is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year in which the election should have been made would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year conclusion taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in a revproc_2015_13 which was published in the internal_revenue_bulletin based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met plr-110218-18 taxpayer is granted an extension of days from the date of this ruling to file the required original form_3115 described above for the year taxable_year with an amended federal_income_tax return for that year a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any fact or item discussed or referenced in this letter specifically we have no opinion either expressed or implied concerning whether the accounting_method change taxpayer has attempted to make is eligible to be made under the automatic consent procedures of revproc_2015_13 and revproc_2017_30 and whether taxpayer otherwise meets the requirements of revproc_2015_13 to make an accounting_method change using revproc_2015_13 further no opinion is expressed or implied regarding the correctness of taxpayer’s accounting_method this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives sincerely norma c rotunno branch chief branch office of associate chief_counsel income_tax accounting cc
